This is an appeal from an order refusing a temporary injunction, which the record shows was entered March 26, 1920. The transcript was not filed with the clerk of this court until April 15, 1920.
Article 4644, Revised Statutes, providing for appeals in such cases, requires the transcript to be filed in the appellate court not later than 15 days after the entry of record of the order. The following cases hold that the statute is imperative, and that the requirement as to time of filing the transcript in the appellate court is jurisdictional; Baumberger v. Allen, 101 Tex. 352, 107 S.W. 526; Powdrill v. Powdrill,134 S.W. 272. Therefore the motion is granted, and the appeal dismissed.
Motion granted. Appeal dismissed.